NILES, J.—
This is a claim against the receivers of an insolvent corporation seeking to recover out of the assets of the company in the receivers’ hands, the amount paid by the claimant for certain shares of its capital stock, the claimant alleging that his purchase was made in reliance upon false representations made to him by the secretary of the company.
There are two insuperable obstacles to the successful prosecution of this claim.
1st. The evidence does not clearly and positively show what false statements — if any — were made by the company’s agent.
This court finds from the testimony only that the “impression” produced upon the claimant’s mind by these statements was that the company was in “sound financial condition.”
Such an “impression” might have' been merely claimant’s inference from statements which were not inconsistent with the facts of the case.
See McShane vs. Hazlehurst, 50 Md. 107.
Wenstrom Electric Co. vs. Pinnell, 75 Md. 118, 120.
2nd. There is no evidence which convinces this court that the claimant had no opportunity of . becoming aware of the actual facts of the case, and the fraudulent character of the statements relied upon by him, (assuming that there were any such fraudulent statements) prior to the insolvency of the company and the appointment of a receiver.
Whether or' not, if there were such evidence, he could maintain his claim as against creditors is therefore not now before the court.
In the absence of such evidence it is clear that whatever rights he could have, must be postponed to the rights of the creditors.
Cook on Stock and Stockholders, 3rd IOd., Secs. 163-165.
Fear vs. Bartlett, 81 Md. 435.
Urner vs. Sollenberger, 89 Md.